UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7752


BOBBY RAY GRADY,

                Plaintiff – Appellant,

          v.

CAREY WINDERS; FANE GREENFIELD, Major; DEPUTY BIGGINS;
KEITH HARTZOG, Detective Sergeant; CARL E. LANCASTER,
Lieutenant; KENNETH LUPTON, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03257-BO)


Submitted:   February 20, 2013            Decided:   February 25, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby   Ray    Grady,  Appellant  Pro  Se.   Christopher  John
Derrenbacher, PATTERSON DILTHEY, LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby    Ray    Grady    appeals    from    the       district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice for failure to exhaust administrative remedies.                          We

have    reviewed     the    record     and     find    no     reversible      error.

Accordingly, we affirm substantially for the reasons stated by

the    district    court.     Grady    v.    Winders,       No.   5:11-ct-03257-BO

(E.D.N.C. Oct. 4, 2012).            In addition, we decline to consider

claims raised for the first time on appeal.                   See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).                Finally, we note that

certain of Grady’s claims appear to be prematurely filed.                          See

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).                    However, because

the    complaint    was    dismissed   without    prejudice,         Grady    is   not

barred from refiling his complaint if he can cure the defects in

exhaustion on the claims required to be exhausted or once his

claims have actually accrued under Heck.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                        2